Citation Nr: 1021163	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-39 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic right hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service November 1952 to October 1954.  
He was born in 1932.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Veteran and his spouse provided testimony before the 
Board at the VARO on Travel Board in April 2010; a transcript 
is of record.  Tr.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current right hip disability is the chronic 
result of an in-service injury.


CONCLUSION OF LAW

The Veteran's current right hip disability was incurred as a 
result of an in-service injury.  38 U.S.C.A. §§ 1110, 5103 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).  Given the action taken 
herein, no further discussion of the VCAA is required. 

The Veteran avers that he injured his right hip in a motor 
vehicle accident during service and has continued to have 
problems with that hip ever since.  He and his wife, who was 
married to the Veteran at the time of the in-service injury, 
provided credible testimony before the Board as to the 
continuity of symptomatology.  The evidence clearly shows 
that the Veteran has various right hip problems, including 
arthritis and piriformis syndrome.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Service records are virtually absent except for a report of 
an examination at the time of transfer in October 1954 on 
which there was no reference to right hip problems.  Repeated 
searches have been undertaken to obtain service records 
without success, and it has now been certified that such 
records are not available.  Some may be presumed to have been 
destroyed in a fire at the records storage facility.

The Veteran asserts that he was injured in a motor vehicle 
accident when he was assigned to the Wheel Mechanic School at 
Ft. Leonard Wood and experienced blunt force trauma to his 
hip in March 1953.  He has provided written and oral 
descriptions of the circumstances of the vehicular accident, 
at which time the truck veered out of control and went into 
the ditch.  Due to his injury, he did not recall his 
immediate medical treatment (although he was given some care 
right after the incident) but knew that he had been given 
light duty.  Tr. at 9.  He was driven home that day to his 
wife and she recalls that he had right hip injuries.  The 
Veteran was separated from service the next year and started 
to see a chiropractor right away.  The Veteran has 
participated in continuous treatment for right hip pain and 
functional limitation ever since his in-service injury.

The Board finds no valid basis whatever for challenging the 
Veteran's candid, detailed and efficacious recollection of 
the circumstances of service which are entirely consistent 
with the otherwise known facets thereof.  It is noteworthy 
that the Veteran has also submitted a detailed buddy 
statement from the fellow service member who participated in 
the same truck convoy and drove the Veteran home that day.  
Consequently, the Board finds that the Veteran experienced an 
in-service right hip injury.

The Veteran has listed a number of chiropractors who had 
treated him since service for his right hip problems, several 
of whom are deceased, and from whom records have not been 
forthcoming.  The evidence provided includes clinical records 
from a chiropractor who treated the Veteran since 1997 for 
various complaints including those relating to his right hip.  
Another chiropractor submitted records relating to his care 
of the Veteran for various complaints; those records reflect 
that the Veteran had given a history of having hurt the right 
hip in service in the early 1950's.  He complained of 
subluxation with pain and stiffness in the right hip in 2005-
2006.

On VA examination in March 2008, the Veteran reported 
complaints of right hip pain and described the in-service 
incident.  X-rays confirmed mild to moderate degenerative 
osteoarthritis of both hips.  The examiner generally 
concluded that since the arthritis was of the same severity 
in both hips, he felt that the problem was due to aging 
rather than the service injury.  The examiner did not discuss 
other right hip findings or provide a further explanation for 
his conclusions.  Additionally, the examiner did not provide 
any opinion as to the Veteran's complaints of right hip pain 
since the in-service injury.

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides 
an examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. App. 
at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.  In Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court specifically found that a medical 
opinion that contains only data and conclusions is accorded 
no weight.  The Court has previously found that an opinion 
that is unsupported and unexplained is purely speculative and 
does not provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Consequently, the Board finds that the opinion 
obtained from the VA examiner is inadequate.  

Current clinical information received from private sources 
show that the Veteran is treated for right hip piriformis 
syndrome.  He has symptoms along the right ischium that 
appear to be unrelated to the bilateral hip arthritis.  A 
physician associated with a private spine and sports center 
treatment facility, in a document in August 2008, indicated 
that the Veteran had previously been given steroid injections 
due to pain in his right buttock that had been present for 
some fifty years.  The diagnosis was right ischial bursitis.

Following a review of the aggregate evidence, including the 
credible testimony of a continuity of symptomatology since 
the in-service injury, the Board is persuaded that the 
Veteran has experienced symptoms since that time and has a 
chronic right hip disability that is a result of the in-
service injury.  Both the Veteran's wife and his friend 
provided credible statements to corroborate the Veteran's 
testimony that a right hip disability of some sort has been 
present since the truck accident in service.  The VA 
examiner's opinion that is limited to one aspect of the 
Veteran's right hip disability and is not supported by 
appropriate rationale is not accorded any weight.  
Consequently, service connection is granted for a right hip 
disability variously diagnosed as arthritis, bursitis, and 
right hip piriformis syndrome.


ORDER

Service connection for a chronic right hip disability, 
variously diagnosed as arthritis, bursitis, and right hip 
piriformis syndrome, is granted subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


